Citation Nr: 1138131	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the tongue.

2.  Entitlement to service connection for anxiety and depression as secondary to squamous cell carcinoma of the tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  Squamous cell carcinoma of the tongue was not demonstrated in service or until many years thereafter; squamous cell carcinoma of the tongue is not attributable to military service.

2.  Anxiety and depression are not causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have squamous cell carcinoma of the tongue that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Anxiety and depression with sleep deprivation was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

In this respect, through December 2006 and January 2007 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the December 2006 and January 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2006 and January 2007 letters.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the December 2006 and January 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  In this case, records of the Veteran's post-service treatment at the Kansas City VA Medical Center (VAMC) and with private treatment providers have been associated with the file.  The RO has also obtained and associated with the file records of the Veteran's award of benefits from the Social Security Administration.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for squamous cell carcinoma of the tongue but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, as discussed below, there is simply no indication that squamous cell carcinoma of the tongue is related to the Veteran's military service except by way of the Veteran's unsupported allegation that his cancer might be related to herbicide exposure many years earlier.  Additionally, because the question of secondary service connection for anxiety and depression turns on the outcome of the cancer issue, further evidentiary development is not required.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Veteran has contended that he has squamous cell carcinoma of the tongue as a result of his time on active duty.  Specifically, the Veteran contends that he was exposed to herbicides while serving on ships off the coast of Vietnam.  The Veteran further contends that he has developed anxiety and depression secondary to his squamous cell carcinoma of the tongue.  

Regarding diagnosis of the Veteran's claimed disabilities, a review of his service treatment records reflects that the record is silent as to diagnoses of or treatment for squamous cell carcinoma or any psychiatric problems.  (At the Veteran's separation, a report of medical history, prepared in February 1970, shows that he had a normal mouth and throat and normal psychiatric system, with no abnormalities noted.)  

Relevant post-service medical evidence consists of records of treatment the Veteran has received both from private treatment providers and at the Kansas City VAMC.  Post-service medical records from the Veteran's private treatment providers reflect that the Veteran was diagnosed with squamous cell carcinoma of the tongue in 2001, for which he underwent surgery in January 2001.  Records from the Veteran's ongoing treatment at the Kansas City VAMC reflect that he has been seen on an ongoing basis for residual complications of the surgery, including dry mouth, oral pain, and psychiatric complaints due to his cancer diagnosis and treatment.  

The Veteran has also submitted multiple statements to VA in support of his claims.  He has reported on multiple occasions, including in a January 2007 statement to VA, that he remembers handling containers of herbicides while he was stationed on board ship off the coast of Vietnam.  He has also stated that he was treated for a "strange and uncertain" illness he developed while working in the engine room on board a ship.  He contended in a December 2006 statement that he fell ill and was treated in sick bay for two days, after which time he was told not to return to certain areas of the ship.  However, no record of any such illness or treatment is noted in the Veteran's service treatment records.   

In this case, the Board finds that the Veteran's claim fails on a presumptive basis for exposure to herbicides because squamous cell carcinoma of the tongue is not among those diseases associated with exposure to herbicide agents.  (The Veteran has argued that his cancer was like the kind that can affect the lung and therefore should be treated the same as a respiratory cancer; however, the regulatory list is specific as to what is considered a respiratory cancer and carcinoma of the tongue is not among them.)  It should also be pointed out that the cancer was not manifested within a year of the Veteran's separation from service and therefore may not be service connected based on the presumption of 38 C.F.R. § 3.307(a) (2011) (certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service if manifested to a compensable degree within a year of separation from qualifying service).  Service connection on a presumptive basis is therefore not warranted.

Service connection may be granted if it can be medically established that the Veteran's squamous cell carcinoma of the tongue is etiologically related to an in-service event, such as herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (1994).  As noted above, service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Regarding establishing service connection based on direct exposure to herbicides, the Veteran contends, as noted above, that his squamous cell carcinoma of the tongue is the result of exposure to herbicides while serving on board ship near Vietnam during his period of active duty.  Here, however, relevant post-service evidence reflects that the Veteran was first diagnosed with squamous cell carcinoma of the tongue in 2001, more than thirty years after his separation from active duty.  He underwent surgery in January 2001 to address the cancer and has continued to receive treatment since that date.  No opinion relating the disorder to service is present in the record, and the Veteran has not submitted any competent medical evidence relating his squamous cell carcinoma of the tongue to service, including to his claimed in-service herbicide exposure.

The Board has considered the evidence of record and finds that there is no competent evidence medically relating squamous cell carcinoma of the tongue to military service, including to any in-service herbicide exposure.  Absent a medical opinion in the record of a relationship to military service in general, or specifically to exposure to herbicide agents during military service, the Veteran's claim for service connection for squamous cell carcinoma of the tongue must be denied.  Further, in this case, the Board notes that the Veteran has not contended that he first experienced symptoms of squamous cell carcinoma of the tongue in service; to the contrary, medical records submitted by the Veteran establish that he was not diagnosed with squamous cell carcinoma of the tongue until 2001, more than thirty years after his separation from active duty.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  Importantly, in this case, the Veteran has not contended that he has suffered from squamous cell carcinoma of the tongue since service.  Further, there is no medical evidence demonstrating that, before the 2001 treatment notes documenting findings of and treatments for squamous cell carcinoma of the tongue, the Veteran had complained of any tongue problem to any medical professional at any time since his separation from service.  

The Board concedes that the Veteran has been treated for residuals of squamous cell carcinoma of the tongue during the appeal period, but none of his treatment providers has provided an opinion that any such disability is related to military service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's squamous cell carcinoma of the tongue to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between his current squamous cell carcinoma of the tongue and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for squamous cell carcinoma of the tongue. Although the Veteran asserts that his squamous cell carcinoma of the tongue can be attributed to his time in service, and particularly exposure to herbicides, the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical etiology.  See Bostain, 11 Vet. App. at 127.  The Board thus concludes that a preponderance of the evidence is against the claim.

Turning to the Veteran's claim of secondary service connection, as discussed above, the Board finds that entitlement to service connection for squamous cell carcinoma of the tongue is not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for anxiety and depression as secondary to squamous cell carcinoma of the tongue must fail.  Because the condition to which the Veteran claims his psychiatric disability is secondary has not been service connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for squamous cell carcinoma of the tongue is denied.

Entitlement to service connection for anxiety and depression as secondary to squamous cell carcinoma of the tongue is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


